Citation Nr: 1106640	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for the service-connected degenerative disc disease of 
the lumbar spine.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for a facial scar.

3.  Entitlement to an initial compensable disability rating for 
the service-connected bilateral hearing loss.  

4.  Entitlement to an initial compensable disability rating for 
the service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to October 
1989 and from March 1990 to August 2003.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
In that decision, the RO granted service connection for, inter 
alia, degenerative disc disease of the lumbar spine, facial scar, 
bilateral hearing loss and hepatitis C.  The Veteran disagreed 
with the initial disability ratings assigned for these service-
connected disabilities and this appeal ensued.  

The appeal was initially before the Board in April 2009, at which 
time the matter was remanded back to the RO, via the Appeals 
Management Center (AMC) for additional development of the record.  
The April 2009 remand noted that the Veteran, in his August 2004 
notice of disagreement (NOD), requested service connection for 
carpal tunnel syndrome, high cholesterol, and a heart disorder.  
These issues have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

With respect to the claims decided herein, the agency of original 
jurisdiction (AOJ) substantially complied with the April 2009 
remand orders and no further action is necessary in this regard.  
See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).   

The issues of entitlement to an initial disability rating in 
excess of 10 percent for the service-connected degenerative disc 
disease (DDD) of the lumbar spine and entitlement to an initial 
disability rating in excess of 10 percent for the service-
connected facial scar are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since service, the Veteran's numeric designation of hearing 
impairment based on pure tone threshold average and speech 
discrimination scores has been no worse than Level I hearing in 
the left ear and no worse than Level I hearing in the right ear 
corresponding to a 0 percent rating when applied to Table VII at 
38 C.F.R. § 4.85.  

2.  Since the effective date of service connection, the Veteran's 
Hepatitis C has been nonsymptomatic.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
disability rating for the service-connected bilateral hearing 
loss disability have not been more nearly approximated during the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, Tables VI, VIA, 
VII, Diagnostic Code 6100, 4.86 (2010).

2.  The criteria for the assignment of an initial compensable 
disability rating for the service-connected Hepatitis C are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.10, 4.21, 4.114, Diagnostic Code 7354 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated in April 2003.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim for service connection and the relative duties of VA and 
the claimant to obtain evidence.  The notification did not 
specifically advise the Veteran of how VA determines disability 
ratings and effective dates.  However, the underlying service 
connection claim was granted, and therefore any defect with 
regard to the pre-adjudicatory notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With regard to the increased rating claims, here, the Veteran is 
challenging the initial rating assigned following the grants of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In any event, the RO nevertheless sent an additional 
notice letter to the Veteran in March 2006 which specifically 
advised the Veteran with regard to how VA assigns disability 
ratings and effective dates for all grants of service connection.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence; afforded the Veteran physical 
examinations, which described the disability in sufficient detail 
such that the Board can render an informed determination; and 
afforded the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  In a 
statement received at the RO in May 2006, the Veteran 
specifically indicated that he had no additional evidence in his 
possession that pertained to his claims.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In cases such as this, where the Veteran appeals the initial 
rating assigned for a service-connected disability, consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  It is also appropriate to 
consider whether separate ratings should be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Bilateral Hearing Loss

The assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the Ratings Schedule to 
the numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 
(indicating that the criteria for evaluating the degree of 
impairment resulting from hearing loss under the Rating Schedule, 
unlike extraschedular consideration under section 3.321(b) of the 
regulations, rely exclusively on objective test results). 

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average, as contained in a series of tables within 
the regulations.  The pure tone threshold average is the sum of 
the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment where the axes 
intersect.  Average pure tone decibel loss for each ear is 
located on Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  The results are 
then matched between the "better" ear and the "poorer" ear on 
Table VII to produce a disability rating under Code 6100.

To warrant the assignment of a compensable rating for bilateral 
hearing loss, the evidence must show that the hearing loss rises 
to the requisite level of severity as proscribed in 38 C.F.R. § 
4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 
C.F.R. § 4.86(a), when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or higher, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  38 
C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral is then 
elevated to the next higher Roman numeral.  Again, each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).

The record contains a pre-discharge VA audiological examination 
for rating purposes conducted in May 2003.  Specifically, the 
audiometric findings are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
15
20
60
21
96
LEFT
10
15
30
50
21
92

These figures, when applied to 38 C.F.R. § 4.85, Table VI, 
correspond to Level I hearing in the right ear and Level I 
hearing in the left ear.  Application of these levels to Table 
VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

These figures are consistent with pure tone thresholds noted in 
the STR's during the later stages of the Veteran's lengthy period 
of service.  For example, an April 2003 audiogram noted the 
following pure tone thresholds, in decibels:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
20
35
65
33
n/a
LEFT
10
20
35
40
26
n/a

These figures, when applied to Table VIa at 38 C.F.R. § 4.85, 
also correspond to Level I hearing in the right ear and Level I 
hearing in the left ear.  

Upon VA audiology consult in May 2004, he was seen complaining of 
a gradual decrease in hearing over the past three years.  
Audiological test results were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
20
30
40
65
39
n/a
LEFT
30
25
45
40
35
n/a

These figures, when applied to Table VIa at 38 C.F.R. § 4.85, 
also correspond to Level I hearing in the right ear and Level I 
hearing in the left ear.  

The Veteran was examined by VA again in July 2009.  At VA 
audiological examination for rating purposes conducted in July 
2009, the audiometric findings are as follows:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
15
25
45
65
38
94
LEFT
15
20
40
45
30
94

These figures, when applied to 38 C.F.R. § 4.85, Table VI, 
correspond to Level I hearing in the right ear and Level I 
hearing in the left ear.  Application of these levels to Table 
VII at 38 C.F.R. § 4.85 results in a 0 percent rating.  

The right ear results for the 250 to 8000 Hz range indicated a 
moderate to moderately severe loss from 3000 to 8000 Hz, with 
hearing within normal limits from 250 to 2000 Hz.  The examiner 
noted that the Veteran's left ear results for the 250 to 8000 Hz 
range indicated a mild to moderate loss at 3000, 4000, and 8000 
Hz, with hearing within normal limits from 250 to 2000 Hz, and at 
6000 Hz.  The middle ear status was confirmed as normal from the 
tympanograms, both Type A.  Acoustic reflexes were present at 
normal sensation levels bilaterally at 500, 1000 and 2000 Hz.  
Otoscopy was unremarkable, bilaterally.

In accordance with VA regulations, the examiner noted that pure 
tone thresholds for test frequencies of 500-4000 Hz revealed a 
normal to moderately severe sensorineural hearing loss for the 
right ear and a normal to moderate sensorineural hearing loss for 
the left ear.  The examiner specifically noted that the Veteran's 
hearing loss alone should not be a barrier to a wide range of 
employment settings.  The examiner further noted that many 
individuals with the Veteran's degree of hearing loss, or worse, 
functioned well in many occupational settings.  The Veteran did 
note that in an occupational setting, he found himself having to 
constantly ask customers to repeat themselves.

Despite the shift in hearing noted between April 2003 and July 
2009, the criteria are not met for the assignment of a 
compensable rating based on the above audiometric findings.  
Application of these findings to Tables VI and VII at 38 C.F.R. 
§ 4.85 results in a 0 percent rating for all audiometric findings 
since April 2003.  

In light of these findings, a compensable rating is not warranted 
for the service-connected bilateral hearing loss at any time 
since service.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There 
are no distinct periods of time where a compensable rating could 
be assigned based on the evidence of record.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.85(g) (pertaining to situations 
where the veteran is deaf) and 4.86, (pertaining to exceptional 
patterns of hearing impairment) have also been considered; but, 
the results of the audiometric examinations of record since 
service clearly show that these provisions are not applicable in 
this case.  There is no other pertinent medical evidence of 
record that would entitle the Veteran to a compensable rating for 
the service-connected bilateral hearing loss.  

In reaching this decision, the Veteran's contentions regarding 
the severity of his hearing loss have been considered.  There is 
no reason to doubt the credibility of the Veteran with respect to 
his hearing loss disability.  The findings on the multiple 
examinations of record are consistent with the Veteran's 
assertions that he has difficulty hearing.  The objective 
findings on examination, however, do not allow for the assignment 
of a compensable rating in this case.  The Board is bound by the 
mechanical formula provided by regulation for the assignment of 
ratings for service-connected hearing loss, and is without 
authority to grant a higher rating in this case.  Although 
unfortunate, the numeric designations in this case correlate to 
no higher than a 0 percent disability rating.  See 38 C.F.R. § 
4.85, Tables VI-VII.

The preponderance of the evidence is against the claim for an 
initial compensable disability rating for the service-connected 
hearing loss; thus, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
hearing loss under consideration here renders impracticable the 
application of the regular schedular standards.  The regular 
schedular standards contemplate the symptomatology shown in this 
case.  In essence, there is no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular scheduler standards.  
The Board notes that the Veteran reports that he gets headaches 
that he feels are due to hearing aid use.  If he has headaches 
that he feels are due to his service-connected disability, he may 
file a secondary service connection claim at the RO.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court) noted 
that VA had revised its hearing examination worksheets to include 
the effect of the veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  In this case, the Veteran has 
reported that his customers get annoyed when he has to have 
things repeated.  However, difficulty hearing is contemplated by 
the schedular criteria.  Moreover, the July 2009 examiner also 
noted that the Veteran's degree of hearing loss should not be a 
barrier to working in many forms of employment.  At no time has 
the Veteran ever contended that his hearing loss has ever 
affected his ability to work.  Moreover, the Veteran has not 
reported to VA that there was any prejudice caused by a 
deficiency in any VA examination.  The evidence does not show 
that there is interference with employment beyond that 
contemplated by the rating schedule.  As such, referral for 
consideration for an extraschedular evaluation is not warranted 
here.  Thun v. Peake, 22 Vet. App. 111 (2008).  


Hepatitis C

The Veteran seeks an initial compensable rating for the service-
connected Hepatitis C.  The Service-connected Hepatitis C is 
rated as noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7354.  Under that code, a noncompensable rating is assigned 
for nonsymptomatic hepatitis C.  A 10 percent rating is assigned 
where there is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less than 
two weeks during the past 12-months period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354.

A 20 percent rating is warranted if Hepatitis C is productive of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past twelve-month 
period.  Id.

A 40 percent rating is warranted if Hepatitis C is manifested by 
daily fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly (enlarged liver), or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, during 
the past 12-month period.  Id. 

A 60 percent rating is warranted if Hepatitis C is manifested by 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly.  Id.

A maximum 100 percent rating is assigned if Hepatitis C 
manifested by near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  Id.

An "incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See Note 2 following 38 C.F.R. § 4.114.

The term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for three 
months or longer.  "Baseline weight" means the average weight for 
the two-year-period preceding onset of the disease.  38 C.F.R. § 
4.112.

The evidence of record in this case has shown, since service, 
that the Veteran's hepatitis C is not active.  Records from just 
prior to discharge from service in 2002 specifically note that 
the Veteran had no active disease with respect to Hepatitis C.  

Tests from the May 2003 VA examination note that although the 
Veteran's Hepatitis C antibody was reactive, the Comprehensive 
Metabolic Panel was normal without clinically insignificant 
abnormalities.  Additionally, the Veteran's Hepatic Function 
Panel was also normal without clinically insignificant 
abnormalities.  At examination in May 2003, the examiner 
specifically noted that the Veteran remained asymptomatic.  The 
liver did not affect general health or body weight and the 
Veteran had no abdominal pain.  The Veteran denied easy 
fatigability, hematemesis, melena, depression, anxiety or 
gastrointestinal disturbance.  The Veteran did not take 
medication for Hepatitis C and there was no functional impairment 
shown.  

At VA examination in July 2009, the examiner noted that the 
Veteran did not currently suffer from a blood disease.  The 
Veteran complained of right upper quadrant abdominal discomfort 
with some malaise and fatigue; however, the examiner did not 
equate these reported symptoms to the Veteran's Hepatitis C 
because the Veteran never developed any active liver disease.  
Abdominal examination was normal and there was no evidence of 
liver disease on examination.  The examiner noted moderate 
constipation with mild small bowel obstruction.  

The diagnosis on examination was chronic history of hepatitis C.  
The examiner noted that there was abdominal discomfort associated 
with the diagnosis but indicated that there were no significant 
effects on the Veteran's usual occupation.  The examiner did note 
some moderate effects on some usual daily activities such as 
chores, sports, recreation and traveling.  Despite the examiner's 
remarks in this regard, the examiner concluded that the Veteran 
essentially had no active liver disease and never developed 
active Hepatitis C disease.  

In sum, the Veteran was found to have a mild bowel obstruction 
which was causing moderate constipation.  According to the 
examination report, it appears that the mild bowel obstruction 
was causing abdominal discomfort and had a moderate effect on 
some activities of daily living.  

At no time since service has the medical evidence of record shown 
active liver disease.  As such, no symptoms can be attributable 
to Hepatitis C.  Although the Veteran is certainly competent to 
report symptoms of fatigue and abdominal discomfort, he does not 
possess the requisite medical expertise to provide medical 
determinations regarding causation because the determinative 
issue in this case involves a more complex medical question 
requiring medical knowledge.  In other words, the Veteran is not 
competent to provide an opinion as to whether his symptoms of 
fatigue and abdominal discomfort are symptoms of Hepatitis C.  

In any event, the objective evidence of record shows that the 
Veteran's Hepatitis C is not active because the Veteran never 
developed the active disease even though he tested positive for 
the virus.  The objective evidence is highly probative in this 
case because it is based on measurable tests that can accurately 
show whether there is active disease present.

The preponderance of the evidence is against the assignment of a 
compensable rating for the service-connected Hepatitis C; there 
is no doubt to be resolved; and a compensable rating is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  
The assignment of staged ratings has been considered pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999); however, at no time 
since service has the service-connected disability warranted a 
compensable rating.

The Veteran argues that, regardless of the state of his disease, 
he is now "labeled" with Hepatitis C and this has an overall 
negative impact on his life.  To some extent, the Veteran appears 
to be raising an argument couched in equity.  While sympathetic 
to the Veteran's plea, the Board is nonetheless bound by the law 
and is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994). The Board has decided this case based on 
its application of this law to the pertinent facts.  See Owings 
v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 
Vet. App. 171 (1992) [noting that the Court must interpret the 
law as it exists, and cannot extend benefits out of sympathy for 
a particular claimant].

Once again, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, as the Veteran has no active disease, and as such, no 
functional impairment, application of the regular schedular 
standards is not rendered impractical.  The regular schedular 
standards contemplate the symptomatology, or lack thereof, shown 
in this case.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial compensable rating for the service-connected bilateral 
hearing loss is denied.  

An initial compensable disability rating for the service-
connected Hepatitis C is denied.  


REMAND

The Veteran seeks an initial rating in excess of 10 percent for 
the service-connected DDD of the lumbar spine.  

At VA examination in July 2009, the examiner noted that the 
Veteran's limitation of motion of the lumbar spine was 
additionally limited by pain as well as by fatigue.  The examiner 
specifically indicated the additional limitation of motion after 
repetitive use, but did not specifically indicate the additional 
limitation of motion due to pain.  

Importantly, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The United States Court of Appeals for Veterans 
Claims (Court) recently noted that when rating spine 
disabilities, the Board must discuss any additional limitation of 
motion that a Veteran has due to pain, weakness, or fatigue.  See 
Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

VA is obligated to provide an adequate examination once it 
chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Thus, because the Veteran was provided with an 
examination in July 2009, it is expected that any such an 
examination will be adequate as to the purpose for which it was 
administered, which in this case was to obtain an opinion as to 
current nature and severity of the Veteran's DDD of the lumbar 
spine.  That was not accomplished with respect to the July 2009 
VA examination.  

In light of the foregoing, the matter must be remanded to the RO 
to schedule the Veteran for another VA examination to determine 
the current nature, extent and severity of the service-connected 
DDD of the lumbar spine.  

Regarding the Veteran's service-connected DDD of the lumbar 
spine, the rating criteria allow for the assignment of a separate 
rating for neurological symptoms in addition to the rating 
assigned for orthopedic symptoms.  In this case, the Veteran's 
back disability has been rated as 10 percent disabling since the 
effective date of service connection, essentially based on 
limitation of motion due to pain.  No separate rating has been 
assigned for the neurological symptoms associated with the 
Veteran's back disability, yet, the July 2009 VA examiner 
specifically noted that the Veteran has objective findings of 
left-side sciatic.  

The Veteran has consistently complained of sciatica, and the most 
recent VA examination, as noted above, provides objective 
findings consistent with sciatic pain.  However, at no point does 
the July 2009 examiner, or any other medical report in the claims 
file, provide an opinion as to the level of severity of the 
sciatica.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, mild incomplete 
paralysis of the sciatic nerve is rated as 10 percent disabling.  
Moderate incomplete paralysis is rated as 20 percent, moderately 
severe incomplete paralysis is rated as 40 percent, and severe 
incomplete paralysis of the sciatic nerve, with marked muscular 
atrophy is rated as 60 percent disabling.  Finally, complete 
paralysis of the sciatic nerve, where the foot dangles and drops, 
with no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost, warrants an 
80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Based on this criteria and the medical evidence of record, it is 
not currently possible to assign a separate rating for the 
sciatica.  Thus, the July 2009 examination report is not adequate 
for rating purposes.  

Furthermore, the original rating decision of September 2003, 
which granted service connection for DDD of the lumbar spine, 
noted an effective date of September 1, 2003, the date on which 
the Veteran was discharged from service.  Thus, the RO 
acknowledged that the Veteran's claim had been pending since that 
date.  As such, the Veteran's service-connected DDD of the lumbar 
spine may be rated pursuant to the criteria in effect prior to 
September 26, 2003.  The most recent examiner only addressed the 
Veteran's disability in terms of the revised rating criteria and 
did not include evaluation pursuant to the old, pre-2003 rating 
criteria.  

Additionally, the Veteran seeks an initial rating in excess of 10 
percent for the service-connected facial scar.  The Veteran's 
facial scar has been rated as 10 percent disabling since the 
effective date of service connection pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  

Effective October 23, 2008, VA revised the regulations for 
evaluating skin disabilities.  This revision is applicable to 
claims filed on or after October 23, 2008.  Veterans rated under 
Diagnostic Codes 7800-7805 whose claims for increase were filed 
before October 23, 2008 are also afforded the opportunity to 
request review under these revised code provisions regardless of 
whether the disability increased since the last review.  See 38 
C.F.R. § 4.118.  Explanatory comments, however, made clear that 
this revision applied to all applications for benefits received 
by VA on or after October 23, 2008.  This regulatory change is 
not applicable here because the Veteran in this case filed his 
claim long before October 2008, filed his NOD with the initial 
rating in August 2004, and has not requested review as stipulated 
by 73 Fed. Reg. 54708 (2008) as it pertains to 38 C.F.R. § 4.118 
at any time on or after October 23, 2008.  

Under the regulation in effect prior to October 23, 2008, at the 
time the Veteran filed his claim, disfigurement of the head, 
face, or neck is evaluated as follows:  An 80 percent rating is 
assigned where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or, with six or more 
characteristics of disfigurement; a 50 percent rating is assigned 
where there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features of paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or, with four or five characteristics 
of disfigurement; a 30 percent rating is assigned where there is 
visible or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or, with two or three characteristics of disfigurement; 
and a 10 percent rating is assigned where there is one 
characteristic of disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2002).

The 8 characteristics of disfigurement, for the purposes of 
evaluation under Section 4.118, are: (1) scar 5 or more inches 
(13 or more cm) in length; (2) scar at least one-quarter inch (.6 
cm) wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) skin adherent to underlying tissue; 
(5) skin hypo- or hyper- pigmented in an area exceeding six 
square inches (39 sq. cm); (6) skin texture abnormal (irregular, 
shiny, scaly, etc.) in an area exceeding six square inches (39 
sq. cm); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. cm).  
38 C.F.R. § 4.118, Note (1).

Note (3) under Diagnostic Code 7800 states to take into 
consideration unretouched color photographs when evaluating under 
these criteria.  

Under Diagnostic Code 7804, a 10 percent disability evaluation is 
warranted for superficial scars, which are painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
The 10 percent evaluation is the maximum schedular rating 
contemplated under this Diagnostic Code.

The Veteran's facial scar was first examined in May 2003, just 
before his discharge from service.  At the examination in May 
2003, the Veteran's left parotidectomy scar measured 
approximately 10 cm. in the left facial region.  Scar level was 
depressed, nontender, non disfiguring, non ulcerative, non 
adherent, without instability, without tissue loss, without 
keloid formation, without pigmentary changes or abnormal texture 
or limitation of motion.  

There was a slight decrease in sensation near the left 
parotidectomy scar.  While eating, his left parotid area of the 
face would sweat profusely with symptoms of facial tightness.  
Symptoms were constant with eating.  This resulted in him having 
to be conscious of wiping his face while eating during social 
dining.  

At the VA examination in July 2009, the Veteran reported 
tenderness at the site of the scar.  There was no skin breakdown.  
The scar extended from the left side of his neck in front of his 
left ear down the side of his left neck area.  He had cosmetic 
concerns as well as a complaint of left facial jaw sweating after 
eating.  The maximum width of the scar was 0.1 cm.  The maximum 
length of the scar was 14 cm.  The scar was tender to palpation 
but not adherent to underlying tissue.  There was no limitation 
of motion or loss of function due to the scar.  The examiner did 
note underlying soft tissue damage, but as noted previously, the 
area involved did not exceed six square inches (39 sq. cm.).  
There was no skin ulceration or breakdown over the scar, no 
underlying tissue loss, no elevation of scar, no depression of 
scar, no disfigurement of the head, face, or neck.  The examiner 
specifically noted that the scar was the same color as the normal 
skin.  Although the examiner found the texture of the skin at the 
scar site to be abnormal, it only measured 5 cm.  Additionally, 
the scar had induration or inflexibility, but only to an extent 
of 3 cm.  

Although the July 2009 examiner did not find that the Veteran's 
scar was "depressed" as did the early examiner in May 2003, the 
July 2009 examiner did  note that the Veteran's facial scar 
measured 14 cm in length.  

Based on the above findings, it is possible that the Veteran's 
facial scar meets the criteria for two characteristics of 
disfigurement, but the two VA examinations contradict one another 
with regard to these descriptions.  Another VA examination is 
necessary to reconcile this issue.  Moreover, the prior remand 
specifically noted that color photographs were required, but the 
RO only associated black and white copies of the photographs with 
the claims file.  

Furthermore, the Veteran has consistently complained of 
tenderness at the scar area; however it is unclear whether a 
separate rating under Diagnostic Code 7804 for painful scar is 
warranted in this case because it is unclear whether the facial 
tenderness is associated with the underlying service-connected 
disability of Frye's disease or whether it is tenderness 
associated with the scar.  The Veteran's service-connected Frye's 
disease is currently rated as non-compensable.  The examiner on 
remand should determine what symptoms, if any, including the 
Veteran's reported facial sweating during eating and facial 
tenderness is associated with the underlying Frye's disease or 
whether they are symptoms of the associated scar.  

The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where an 
appellant with a service-connected facial injury sought an 
increased rating, the appellant's disability was to be properly 
assigned compensable ratings under separate codes for 
disfigurement, tender and painful scars and muscle injury).  
Because a thorough discussion of the applicability of Esteban has 
not been accomplished, i.e., the RO/AMC must discuss and decide 
whether the veteran is separately entitled to ratings for nerve 
involvement and the residual scar, and as such, the claim must 
also be remanded for additional development and adjudication.

The examiner should also carefully measure the scar and determine 
whether or not it is depressed, as well as provide an accurate 
assessment as to the other characteristics of disfigurement.  

Since the claims file is being returned it should be updated to 
include any recent VA treatment records since October 2006 that 
are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any VA treatment records since October 
2006 pertinent to the Veteran's low back 
disability and facial scar that have not 
been previously secured.  If none are 
found, this should be noted in the claims 
folder.  

2.  Schedule the Veteran for a VA spine 
examination.  The claims file must be 
provided to the examiner in conjunction 
with the examination.  With respect to the 
service-connected lower back, the examiner 
should describe in detail all symptoms 
reasonably attributable to the service-
connected DDD of the lumbar spine 
disability and its current severity, 
including orthopedic symptomatology and 
neurologic symptoms.

(i).  The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings, including specifically active and 
passive range of motion in degrees, 
including the specific limitation of motion 
due to pain, including at what point the 
pain begins.

(ii).  The examiner should then set forth 
the extent of any functional loss present 
for the service-connected lower back 
disability due to weakened movement, excess 
fatigability, incoordination, or pain on 
use.  The examiner should also describe the 
level of pain experienced by the Veteran 
and state whether any pain claimed by him 
is supported by adequate pathology and is 
evidenced by his visible behavior.  The 
degree of functional impairment or 
interference with daily activities, if any, 
should be described in adequate detail.  
Any additional impairment on use or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  The 
conclusions should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  The examiner should 
also specifically note whether the 
Veteran's DDD of the lumbar spine is 
manifested by muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  

(iii).  The examiner should determine the 
extent, if any, of neurological impairment 
associated with the service-connected low 
back disability in light of the documented 
sciatica at L4-S1 and claimed sciatic pain.  
The examiner should indicate whether 
the disorder is best described as 
incomplete paralysis, neuralgia or 
neuritis of the sciatic, or other 
nerve.  The examiner should also 
indicate whether the level of severity 
of the disorder is mild, moderate, 
moderately severe, or severe.  A 
complete rationale should accompany all 
opinions.  

(iii).  In terms of the old rating 
criteria, the examiner should also indicate 
whether the Veteran's DDD of the lumbar 
spine is slight, moderate, severe, or 
pronounced, and whether it is manifested by 
persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.  

(iv).  The examiner should also indicate 
the effect the service-connected lower back 
disability has, if any, on the Veteran's 
current level of occupational impairment.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

3.  Schedule the Veteran for a VA skin 
examination to determine the current nature 
and severity of the service-connected 
facial scar.  The claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
determine whether there are any of the 8 
characteristics of disfigurement (i.e., (1) 
scar 5 or more inches (13 or more cm) in 
length; (2) scar at least one-quarter inch 
(.6 cm) wide at widest part; (3) surface 
contour of scar elevated or depressed on 
palpation; (4) skin adherent to underlying 
tissue; (5) skin hypo- or hyper- pigmented 
in an area exceeding six square inches (39 
sq. cm); (6) skin texture abnormal 
(irregular, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm); 
(7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. 
cm); and (8) skin indurated and inflexible 
in an area exceeding six square inches (39 
sq. cm)).  In so doing, the examiner should 
review the previous two examinations of 
record, and reconcile the differences as 
noted above, particularly with respect to 
the length of the scar and whether it is 
depressed.  The examiner should also opine 
as to whether the Veteran's facial 
tenderness is due to the scar or whether it 
is a symptom of the underlying service-
connected Frye's syndrome.  In this regard, 
the examiner should also comment on any 
limitation of function associated with the 
scar, in particular, the Veteran's reports 
of profuse facial sweating during eating, 
and whether that is a residual of the 
underlying Frye's syndrome or whether it is 
directly related to the scar.  Color 
photographs (not black and white 
photocopies of the photos) must be 
submitted with the examination report.  All 
opinions must be supported with a complete 
rationale.

4.  Following completion of the development 
requested, readjudicate the Veteran's 
claims.  If any benefit on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period to respond before the 
case is returned to the Board.  The SSOC 
should provide notice of and consider, 
in addition to the current regulations, 
the rating regulations that were in 
effect on September 1, 2003, with 
respect to the appropriate rating to be 
assigned for the lumbar spine 
disability.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


